Silverman, J.,
dissents in a memorandum as follows: This case involves a question of widespread public importance, affecting not only the two particular cases mentioned in the caption, but apparently 21 other identifiable cases, and presumably many others. The majority’s determination may well be correct. But it is made on essentially an ex parte basis, with both the involved foster parents and the Commissioner of Social Services urging reversal. All parties are described as “Petitioner-Appellant.” There is no respondent and no brief for affirmance. On so important a matter, we should have both sides of the argument presented. I think we should appoint an attorney as amicus curiae to present a brief for affirmance if he responsibly can do so.